      Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 1 of 25. PageID #: 186




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


CLARK A. ROBERTSON,                             )         CASE NO. 5:20-cv-1907
                                                )
                                                )
                      PLAINTIFF,                )         JUDGE SARA LIOI
                                                )
vs.                                             )
                                                )         MEMORANDUM OPINION
UNIVERSITY OF AKRON SCHOOL OF                   )
LAW, et al.,                                    )
                                                )
                     DEFENDANTS.                )

       In this civil rights action, plaintiff Clark Robertson (“Robertson”), through his attorney,

alleges that the following state entities and/or individuals violated his rights under federal and

state law: University of Akron School of Law (“UAL”); and Christopher J. Peters (“Dean

Peters”), Charles Oldfield (“Dean Oldfield”), John C. Green (“Green”), Dale E. Gooding, Jr.

(“Gooding”), James P. Weber (“Weber”), Todd R. Hough (“Hough”), Thomas A. Gedeon

(“Gedeon”), and Thomas Wayner (“Wayner”) (collectively “UA Individuals”). Robertson also

raises federal and state claims against two private actors: Summa Health System (“Summa”) and

Thomas Gspandl M.D. (“Dr. Gspandl”) (collectively “Summa Defendants”).

       Now before the Court are the following fully briefed motions: (1) the motion of UAL and

UA Individuals for judgment on the pleadings (Doc. No. 11 (MJP), Doc. No. 14 (Opposition),

Doc. No. 17 (Reply)); (2) the motion of Summa Defendants for judgment on the pleadings (Doc.

No. 16 (MJP), Doc No. 20 (Opposition), Doc. No. 23 (Reply)); and (3) Robertson’s motion to

voluntarily dismiss certain claims (Doc. No. 21 (MTD), Doc. No. 22 (UAL and UA Individual’s

response).)
       Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 2 of 25. PageID #: 187




    I. BACKGROUND

        Robertson is a 69-year old resident of Ohio “with a mental health disability of anxiety[,]”

for which he received disability benefits until he reached retirement. (Doc. No. 1 (Complaint) ¶

3.) Robertson holds several college degrees, including a law degree from an accredited law

school. (Id.) He began attending UAL in 2017, having received a three-year scholarship. (See id.

¶ 9.) Robertson maintains that, throughout his time as a student at UAL, Deans Peters and

Oldfield, and others harassed and ridiculed him on the basis of his age and mental health

disability. (Id. ¶¶ 5, 10.)

        In November 2017, Dean Oldfield advised Robertson that if he wanted to maintain his

academic standing at UAL he would have to submit to a psychiatric examination at the

Cleveland Clinic. (Id. ¶ 11.) “Defendant police officers” placed Robertson in custody and

transported him to the Cleveland Clinic, Akron Campus. (Id.) The examining psychiatrists

determined that Robertson suffered from anxiety but did not have a mental illness that would

warrant involuntary commitment under Ohio law. (Id.) Following Robertson’s release, Dean

Oldfield forced Robertson to obtain counseling services from the university and, without cause,

inspected his locker and bassoon case. (Id. ¶ 13.)

        In March 2018, Robertson filed a complaint with the United States Department of

Education Office for Civil Rights (“OCR”) alleging discrimination based upon age and

disability. (Id. ¶ 14.) Robertson and UAL participated in a mediation session with mediator

Barb[a]ra Baker (“Baker”) of the Federal Mediation & Conciliation Service (“FMCS”). (Id. ¶

15.) At the conclusion of the mediation session, Robertson agreed not to pursue the matter

further because of stress. (Id.) Robertson alleges that, following the mediation, certain AU

                                                 2
      Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 3 of 25. PageID #: 188




Individuals continued to harass Robertson, and on August 17, 2018, Dean Oldfield warned

Robertson that he “was going to fuck his crazy ass.” (Id. ¶ 16.)

       On the morning of August 29, 2018, Robertson called Baker and advised her that he

wanted to file a claim of retaliation against UAL because it was discriminating against him on

the basis of his age. (Id. ¶ 17.) During the telephone call, Robertson informed Baker that he “did

not want to commit suicide” and that if the university “want[ed] to push [him to the edge] . . .

[he] will put them on the map . . . it will absolutely be a nasty mess.” (Id.) According to

Robertson, the “nasty mess”, and the act of “putting [UAL] on the map”, referred to his plan to

take legal action against UAL. (Id.)

       Following the telephone call, Baker called Carolyn Brommer (“Brommer”), Baker’s

superior at FMCS, and reported Robertson’s call. (Id.) Brommer then contacted UAL and

forwarded a tape recording of the telephone call. (Id. ¶ 18.) After listening to the recording,

Deans Peters and Oldfield contacted University of Akron Police Department and requested that

officers take Robertson into custody. (Id. ¶ 20.) Hough, Gedeon, Wayner, and Weber—all

University of Akron police officers (collectively “UA Officers”)—responded to the call. (Id. ¶

20, see id. ¶ 7.) Robertson assured UA Officers that he had no intention of committing suicide

and that he only wanted to “get his day in court.” (Id. ¶ 21.) Nevertheless, UA Officers “pink-

slipped” Robertson, referring to the pink colored slip filled out by a healthcare professional to

involuntarily commit a mentally ill person for psychiatric evaluation over a period of 72 hours,

and transported him to Summa’s emergency department. (Id. ¶ 22.)

       On August 29 and 30, 2018, Summa conducted an “unwanted and unmerited involuntary

psychiatric assessment of” Robertson. (Id. ¶ 24.) On August 30, 2018, Summa “pink-slipped”

                                                 3
      Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 4 of 25. PageID #: 189




Robertson and transferred him, over objection, to Summa’s psychiatric hospital. (Id. ¶ 25.)

Summa then directed Robertson to sign a voluntary admission form. (Id.) Summa ultimately

admitted Robertson to its psychiatric hospital and held him for 18 days despite his requests to be

released. (Id.) Robertson was eventually released after he contacted the Hotline for the Veteran’s

Administration (“VA”) and the VA intervened on his behalf. (Id. ¶ 26.)

       During Robertson’s stay at the psychiatric hospital, Summa and Dr. Gspandl caused an

affidavit to be filed in probate court seeking a court order forcing Robertson to take antipsychotic

medication. (Id. ¶ 27.) Dr. Gspandl threatened Robertson that he would be hospitalized for a long

time if he refused to take the medication. (Id.) According to Robertson, he eventually agreed to

take the medication, though he did so under duress. (Id.)

       On August 30, 2018, UAL and Green, the Interim President of UAL, advised Robertson

in writing that he was no longer permitted on the UAL campus and informed him that there

would be a hearing on a conduct violation to determine whether Robertson should be

permanently excluded from UAL. (Id. ¶¶ 4, 28.) Robertson requested that he be permitted the

assistance of counsel and the right to be heard at the scheduled disciplinary hearing. Because

UAL and Deans Peters and Oldfield denied these requests, Roberts elected not to attend the

hearing. (Id. ¶¶ 29–30.) Robertson was excluded from UAL and has been unable to complete his

legal studies. (Id. ¶ 31.) He filed the instant action on August 26, 2020.

   II. ROBERTSON’S MOTION TO VOLUNTARILY DISMISS CLAIMS

       On November 27, 2020, UAL and UA Individuals filed their motion for judgment on the

pleadings under Fed. R. Civ. P. 12(c). Summa Defendants filed their Rule 12(c) motion on

January 28, 2021. On March 5, 2021, Robertson filed a motion by which he seeks leave to

                                                  4
       Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 5 of 25. PageID #: 190




voluntarily dismiss certain claims against certain defendants.1 While Robertson cites Fed. R. Civ.

P. 41(b) as the basis for his motion, Rule 41(b) is reserved for motions to dismiss entire actions.

See Dix v. Atos IT Sols. & Servs., Inc., No. 1:18-cv-275, 2020 WL 6064646, at *1 (S.D. Ohio

Mar. 17, 2020) (“Rule 41 provides only for dismissal of ‘actions,’ not ‘claims.’”) (citing Philip

Carey Mfg. Co. v. Taylor, 286 F.2d 782, 785 (6th Cir. 1961)). Where, as here, a plaintiff requests

leave to dismiss discrete claims from the litigation, Rule 21 is the appropriate procedural vehicle.

See Wilkerson v. Brakebill, 3:15-cv-435, 2017 WL 401212, at *2 (E.D. Tenn. Jan. 30, 2017) (“A

plaintiff seeking to dismiss only one defendant from an action must move the Court to do so

under Rule 21.”) (quotation marks and citation omitted); EQT Gathering, LLC v. A Tract of

Prop. Situated in Knott Cty., Ky., No. 12-cv-58, 2012 WL 3644968, at *2 (E.D. Ky. Aug. 24,

2012) (“Rule 21 permits only the Court . . . to dismiss fewer than all of the claims or parties.”).

        Rule 21 provides, in relevant part, that “[o]n motion or on its own, the court may at any

time, on just terms, add or drop a party. The court may also sever any claim against a party.”

Fed. R. Civ. P. 21. “Pursuant to Rule 21, courts consider whether allowing withdrawal would be

unduly prejudicial to the moving party.” Wilkerson, 2017 WL 401212, at *2–3 (noting that the

analysis is similar to that performed under Rule 41 where the “relevant determination . . . is

whether the defendant would suffer ‘plain legal prejudice’ as a result of the dismissal”)

(quotation marks and citations omitted). In evaluating the potential prejudice under Rule 41,

courts often consider factors such as: (1) “the defendant’s effort and expense of preparation for

trial,” (2) “excessive delay and lack of diligence on the part of the plaintiff in prosecuting the


1
  Robertson’s first motion to voluntarily dismiss certain claims was filed on January 28, 2021. (Doc. No. 15.) On
March 4, 2021, Robertson filed a notice withdrawing his initial motion to dismiss and advised that he would be
filing a superseding motion to dismiss, which is presently at issue. (Doc. No. 19.)
                                                       5
       Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 6 of 25. PageID #: 191




case,” (3) “insufficient explanation for the need to take a dismissal,” and (4) “whether a motion

for summary judgment has been filed by the defendant.” Grover v. Eli Lily & Co., 33 F.3d 716,

718 (6th Cir. 1994); see Walther v. Florida Tile, Inc., 776 F. App’x 310, 316 (6th Cir. 2019).

Given that the decision to permit dismissal under either rule turns on the existence of prejudice,

consideration of these same factors is also appropriate in the context of a Rule 21 motion. See,

e.g., Wilkerson, 2017 WL 401212, at *3 (“When evaluating a motion for dismissal under Rule 21

. . . courts should . . . consider Rule 41 standards as guidance in evaluating potential prejudice to

the non-movant.”) (citing Arnold v. Heyns, No. 13-cv-14137, 2015 WL 1131767, at *4 (E.D.

Mich. Mar. 11, 2015)). “In general, a motion to dismiss should be granted unless a defendant

will suffer plain legal prejudice.” Arnold, 2015 WL 1131767, at *4 (citation omitted).

        The Court finds that defendants will not be unduly prejudiced by a Rule 21 dismissal of

certain claims. First, the Court notes that UAL and UA Individuals fail to identify any prejudice

they will suffer from a voluntary dismissal of certain claims.2 Instead, their response focuses on

the judicial economy that they believe will result by resolving all the claims in the same

proceeding. (Doc. No. 22 at 13.) But, at the present time, the only pending motions are

defendants’ Rule 12(c) motions for judgment on the pleadings. The Court and the parties have

yet to expend any energy addressing the merits of the action. Further, nothing in the record

suggests the parties have begun discovery, let alone trial preparations. There is also no indication


2
  Courts have observed that there is less prejudice attached to the dismissal of claims under Rule 21 than the
dismissal of entire actions under Rule 41. See Wilkerson, 2017 WL 401212, at *2 (There is a significant difference
between a Rule 41 and Rule 21 dismissal, “as the prejudice inquiry under Rule 41(a)(2) is designed to protect
defendants who have put considerable time and effort into defending a case, only to have the plaintiff pull the rug
out from under them by voluntarily dismissing the action.”) (quotation marks and citation omitted).
3
 All page number references herein are to the consecutive page numbers applied to each individual document by the
court’s electronic filing system.
                                                        6
      Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 7 of 25. PageID #: 192




that Robertson delayed in bringing the motion to voluntarily dismiss or acted in bad faith.

Instead, the motion appears to be motivated by an effort to streamline the litigation by

eliminating some of the complaint deficiencies raised in the dispositive motions. Given that the

motion comes early in the litigation, before the Court has even conducted a case management

conference and set dates and deadlines for the case, the Court grants Robertson’s motion to

voluntarily dismiss. Cf., e.g., Grover, 33 F.3d at 718–19 (finding abuse of discretion where

district court granted plaintiffs’ motion for dismissal without prejudice after allowing the parties

to litigate for nearly a decade and soliciting, at plaintiff’s behest, a certified state supreme court

opinion that seemed to “clearly dictate[] a result for the defendant”).

       Accordingly, subject to the remainder of this opinion, the Court dismisses without

prejudice the following claims: Counts I (Civil Rights § 1983), II (Failure to Intervene § 1983),

and III (Conspiracy § 1985) against UAL; official capacity claims against UA Individuals; Count

IV (False Imprisonment) against all parties; Count V (Americans with Disability Act, 42 U.S.C.

§ 12101 et seq.) against all parties; Count VII (Invasion of Privacy) against UAL and UA

Individuals; Count VIII (Ohio Constitution Violations) against UAL and UA Individuals; Count

IX (Breach of Contract) against UAL and UA Individuals; Count X (Involuntary Commitment,

Ohio Rev. Code § 5122 et seq.) against UAL and UA individuals; and Count XI (Ohio Civil

Conspiracy) against UAL and UA Individuals. (See Doc. No. 21 at 1–2.)

   III. RULE 12(C) STANDARD

       Defendants’ motions for judgment on the pleadings are governed by Fed. R. Civ. P.

12(c). Under Rule 12(c), a party may move for judgment on the pleadings any time after the

pleadings are closed but early enough not to delay trial. Fed. R. Civ. P. 12(c). The standard of

                                                  7
      Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 8 of 25. PageID #: 193




review for a motion for judgment on the pleadings is the same as for a motion to dismiss for

failure to state a claim for relief under Rule 12(b)(6). E.E.O.C. v. J.H. Routh Packing Co., 246

F.3d 850, 851 (6th Cir. 2001) (citing Grindstaff v. Green, 133 F.3d 416, 421 (6th Cir. 1998)). To

withstand a motion to dismiss pursuant to Rule 12(b)(6), a complaint must plead facts sufficient

to state a claim for relief that is plausible on its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). Although this pleading standard does not require

great detail, the factual allegations in the complaint “must be enough to raise a right to relief

above the speculative level[.]” Id. at 555 (citing authorities).

       “‘For purposes of a motion for judgment on the pleadings, all well-pleaded material

allegations of the pleadings of the opposing party must be taken as true, and the motion may be

granted only if the moving party is nevertheless clearly entitled to judgment.’” JPMorgan Chase

Bank, N.A. v. Winget, 510 F.3d 577, 581 (6th Cir. 2007) (quoting S. Ohio Bank v. Merrill Lynch,

Pierce, Fenner & Smith, Inc., 479 F.2d 478, 480 (6th Cir. 1973)). The Court, however, “need not

accept as true legal conclusions or unwarranted factual inferences.” Mixon v. Ohio, 193 F.3d

389, 400 (6th Cir. 1999) (citing Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir.

1987)). “The motion is granted when no material issue of fact exists and the party making the

motion is entitled to judgment as a matter of law.” Paskvan v. City of Cleveland Civil Serv.

Comm’n, 946 F.2d 1233, 1235 (6th Cir. 1991) (citation omitted).

       In ruling on a Rule 12(c) motion, the court considers all available pleadings, including the

complaint and the answer. See Fed. R. Civ. P. 12(c). “The court can also consider: (1) any

documents attached to, incorporated by, or referred to in the pleadings; (2) documents attached to

the motion for judgment on the pleadings that are referred to in the complaint and are central to

                                                   8
      Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 9 of 25. PageID #: 194




the plaintiff’s allegations, even if not explicitly incorporated by reference; (3) public records; and

(4) matters of which the court may take judicial notice.” Dudek v. Thomas & Thomas Attorneys

& Counselors at Law, LLC, 702 F. Supp. 2d 826, 832 (N.D. Ohio 2010) (citations omitted).

   IV. MOTION OF UAL AND UA INDIVIDUALS FOR JUDGMENT ON THE PLEADINGS

       A.      § 1983 Claims against UA Individuals

       Robertson brings two claims against UA Individuals in their individual capacity under 42

U.S.C. § 1983. Count I alleges generally that UA Individuals violated Robertson’s rights

protected by the “First, Fourth, Fifth, Eighth, and Fourteenth Amendments to the United States

Constitution.” (Doc. No. 1 ¶ 33.) Count II alleges with equal generality that “Defendants failed

to protect and intervene to prevent the other Defendants from violating Plaintiff’s federally

protected rights.” (Id. ¶ 39.) UA Individuals argue that both claims must be dismissed against

them in their individual capacities because “they lack specific operative facts from which it can

be reasonably inferred that any one of them is liable[.]” (Doc. No. 11 at 14.)

               1.      Count I—Civil Rights Violations

       “When claiming damages for violations of constitutional rights, [p]laintiffs ‘must allege,

with particularity, facts that demonstrate what each defendant did to violate the asserted

constitutional right.’” Ondo v. City of Cleveland, 795 F.3d 597, 610 (6th Cir. 2015) (quoting

Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008) (emphasis in original)); see also McKenna

v. Bowling Green St. Univ., 568 F. App’x 450, 460 (6th Cir. 2014) (“Simply put, to establish

liability . . . , an individual must show that his or her own rights were violated, and that the

violation was committed personally by the defendant.”) (quotation marks and citation omitted)

(emphasis in original). Therefore, to establish § 1983 liability against a person in their individual

                                                  9
     Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 10 of 25. PageID #: 195




capacity, the plaintiff “must plead that each Government-official defendant, through the

official’s own individual actions, has violated the constitution.” Ashcroft v. Iqbal, 556 U.S. 662,

676, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009).

       With few exceptions, the complaint relies on what is best characterized as “group

pleading,” where the acts of the UA Individuals are lumped together in each claim and no

attempt is made to distinguish the conduct of any individual actor. For example, the complaint

alleges that “Defendant law school personnel” directed UA Officers to take Robertson into

custody. (See, e.g., Doc. No. 1 ¶ 22.) It further alleges that “Defendant officers” “pink-slipped”

him and “unlawfully placed [Robertson] into police custody[.]” (Id.) Citing the unreported

decision of Horton v. City of Rockford, No. 18-cv-6829, 2019 WL 3573566, at *3 (N.D. Ill. Aug.

6, 2019), Robertson argues that allegations “directed at multiple defendants can adequately plead

personal involvement or responsibility.” (Doc. No. 14 at 5.) He insists that this type of group

pleading is sufficient to put each defendant on notice as to the charges against him and satisfies

the pleading requirements of Fed. R. Civ. P. 8(a). (Id.)

       Courts within the Sixth Circuit, however, do not permit “group pleading” outside of

certain fraud claims. In Mhoon v. Metro. Gov’t of Nashville & Davidson, Co., Tenn., No. 3:16-

cv-1751, 2016 WL 6250379, at *3 (M.D. Tenn. Oct. 26, 2016), the court found that excessive

force and deliberate indifference allegations failed to indicate whether and how each individual

defendant was involved in the use of excessive force. Like the present case, the plaintiff used

generic references to “defendants,” without specifying which defendants were involved, “even

where it [was] clear that not all of them could have been involved.” Id. at *3. The court

concluded that this “form of group pleading [was] insufficient to establish that any one” of the

                                                 10
     Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 11 of 25. PageID #: 196




defendants acted in an unconstitutional manner. Id. (citing Rodriguez v. Providence Cmty.

Corrs., Inc., 191 F. Supp. 3d 758, 773 (M.D. Tenn. 2016) (“A complaint that fails to impute

concrete acts to specific litigants, fails to state a plausible claim.”) (quotation marks and citations

omitted)); see Gamrat v. Allard, 320 F. Supp. 3d 927, 942 (W.D. Mich. 2018) (rejecting “group

pleading” of claim that individual defendants violated 18 U.S.C. § 2511 by disseminating

information obtained through wire taps).

       In regard to defendant Green, Robertson’s only factual allegations are that he is currently

the Interim President of UAL and acted under state law when he “unlawfully” set a hearing on

Robertson’s conduct violation. (Doc. No. 1 ¶ 4.) While Robertson further asserts without factual

support that “Defendants have a policy and custom of violating the constitution when

disciplining students[]” (id.), such a conclusory allegation leveled against all defendants is

insufficient to support a claim against Green individually for violating Robertson’s constitutional

rights. Similarly, the only factual allegations against Dean Peters are that he is a Dean of UAL

and that he advised Robertson of the scheduled disciplinary hearing and that he was not

permitted on campus property. (Id. ¶¶ 5, 28.) Even coupled with the conclusory allegation that

Dean Peters and Dean Oldfield have a policy of violating student’s rights in ordering involuntary

commitments of students (see id. ¶ 5), Robertson has failed to state a § 1983 claim against Dean

Peters. As for defendant Gooding, the only mention of him is contained in a factual allegation

stating that he is the Chief of the University of Akron Police. (Id. ¶ 6.) Again, even considered in

concert with the conclusory allegation that the “University of Akron Police Department applied a

policy and custom of violating constitutional rights when implementing an involuntary

commitment[,]” such a neutral fact is insufficient to support an individual capacity claim against

                                                  11
      Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 12 of 25. PageID #: 197




Gooding. Count I is dismissed as against Green, Peters, and Gooding.

         The grouped allegations against UA Officers (Weber, Hough, Gooden, and Wayner) and

UAL officials also fail to distinguish among the actions of each individual officer. Instead, the

complaint relies entirely on allegations that the “Officers” took various actions that violated

Robertson’s constitutional rights. Robertson further relies on groupings, such as “Akron School

of Law personnel” and “Defendant Deans,”4 to allege facts to support Count I.5 (See, e.g., Doc.

No. 1 ¶¶ 10, 18, 22, 27, 29, 78.) These allegations are insufficient to demonstrate that each

individual defendant was personally involved in the alleged constitutional deprivations. This is

not a situation where a plaintiff is unaware of the identity of the UAL administrators or the

individual officers who were on the scene when he was allegedly “pink-slipped.”6 Because these

allegations fail to state a cause of action against the individual defendants, Count I is dismissed.

         Count I, however, is not the only claim to suffer from fatal pleading deficiencies.

Peppered throughout the complaint are conclusory allegations of the existence of policies or

practices designed to violate students’ constitutional rights, devoid of factual allegations to


4
 To further confuse the issue, Robertson relies on a number of subtly different designations to refer to defendants.
For example, he refers to some sub-groups of defendants as “Defendant law school personnel” and “Defendant
university personnel”, or “Defendants government entities and personnel[.]” (See, e.g., id. ¶¶ 22, 78.) At times, he
defaults to the even more ambiguous designation of “Defendants” or “certain Defendants” to refer to fewer than all
party defendants. (See, e.g. id. ¶¶ 16, 39.)
5
  As for allegations specific to Dean Oldfield, Robertson references certain actions that were the subject of the 2018
OCR charge that resulted in a settlement. (See, e,g., Doc. No. 1 ¶¶ 11–13.) While it is not entirely clear from the
pleading, the Court does not believe that Robertson is relying on these allegations to support the civil rights
violations alleged in Count 1. Beyond grouped and conclusory allegations of an unlawful policy or custom or a
conspiracy, the only other factual allegation against Dean Oldfield is that he warned Robertson that he “was going to
fuck his crazy ass.” (See id. ¶ 16.) Isolated remarks involving verbal harassment or rude behavior do not establish a
constitutional violation. Logue v. United States Marshals, No. 1:13-cv-348, 2013 WL 3983215, at *4 (S.D. Ohio
Aug. 1, 2013) (collecting cases).
6
  Robertson does assert that, on the way to Summa’s emergency room, defendant Wayner left Robertson in his hot
squad car for one half hour and Robertson suffered dehydration as a result. (Id. ¶ 23.) Robertson does not allege that
this act violated his constitutional rights, and it is not otherwise sufficient to state a claim under § 1983.
                                                         12
     Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 13 of 25. PageID #: 198




support the conclusions. (See, e.g., Doc. No. 1 ¶¶ 4–7.) Of course, allegations of a single incident

of alleged unconstitutional activity are insufficient to set forth a policy or custom. See City of

Oklahoma City v. Tuttle, 471 U.S. 808, 823, 105 S. Ct, 2427, 85 L. Ed. 2d 791 (1985); Thomas v.

City of Chattanooga, 398 F.3d 426, 432 (6th Cir. 2005).

       Robertson suggests, however, that “with his factually specific [twenty] page Complaint,

[he] has sufficiently placed [d]efendants on notice of the grounds of civil conspiracy, invasion of

privacy, and violations of the involuntary commitment state claims.” (Doc. No. 20 at 2.) But the

complaint, as a whole, is predominately cobbled together with a string of conclusory/and or

vague allegations and legal conclusions. Indeed, the first two pages is composed primarily of the

caption, and almost half of the twenty-page complaint is devoted to a nearly bare recitation of the

elements of the eleven claims brought against defendants. (See Doc. No. 1 at 12–20.)

       Nevertheless, Robertson posits that, with respect to Count I, he is “entitled to discovery

on the facts surrounding the involuntary commitment of other students as well.” (Doc. No. 14 at

6.) He notes that, “[i]f discovery finds that there are no other students whose constitutional rights

have been violated, then [Robertson] will dismiss this claim.” (Id.) In fact, discovery appears to

be Robertson’s solution to many of his pleading’s deficiencies. See, e.g. id. at 5 [“During

discovery, [p]laintiff will uncover evidence that this is [indeed] the case [referring to the

complaint allegation that defendants have a policy of not complying with due process during

student disciplinary hearings]”; id. at 4 [“Discovery will narrow or support the specific

involvement of [any particular d]efendant.”].) Robertson has described the essence of a “fishing

expedition.” Post-Iqbal and Twombly, a party may not allege a fact, such as the existence of a

policy, and hope that discovery will reveal facts to support the claim. See Holliday v. Wells

                                                 13
     Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 14 of 25. PageID #: 199




Fargo Bank, NA, 569, F. App’x 366, 372 (6th Cir. 2014); Curney v. City of Highland Park, No.

11-12083, 2012 WL 1079473, at *5 (E.D. Mich. Mar. 30, 2012). As will be seen from a review

of the remaining claims in the complaint, the complete absence of factual allegations from which

the Court may plausibly infer a right to relief requires dismissal for failing to meet the pleading

standard set forth by the Supreme Court in Iqbal and Twombly.

       Additionally, Robertson’s passing mention in his opposition briefs of a desire to amend

the complaint should any portion of the motions to dismiss be granted (see, e.g., Doc. No. 14 at

9; Doc. No. 20 at 11) does not permit the Court to discern, under Fed. R. Civ. P. 15(a)(2),

whether justice would require permitting an amendment. See Youngblood v. Bd. of Comm’rs of

Mahoning Cty., OH, No. 19-3877, 2021 WL 614781, at *3 (6th Cir. Feb. 17, 2021) (indicating

that the Sixth Circuit “disfavor[s] . . . a bare request [to amend a complaint] in lieu of a properly

filed motion.”) (quotation marks and citation omitted) (alteration in original).

       Furthermore, Robertson failed to follow the well-accepted standard practice of presenting

a copy of a proposed amended complaint, making it impossible for the Court to consider his

undeveloped request. See, e.g., Miller v. Springfield Police Div., No. 3:19-cv-145, 2021 WL

2688555, at *3 (S.D. Ohio June 30, 2021) (“in order to comply with Fed. R. Civ. P. 7(b)’s

‘particularity’ requirement, a complete copy of the proposed amended complaint must

accompany the motion [for leave to amend] so that both the Court and opposing parties can

understand the exact changes sought[]”) (quotation marks and citations omitted; alteration in

original); Smith v. Nationstar Mortg., LLC, 756 F. App’x 532, 536–37 (6th Cir. 2018) (absent a

copy of the proposed amended complaint, a court would not have “enough information to

consider the factors relevant to [a] request [for leave to amend]”).

                                                 14
     Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 15 of 25. PageID #: 200




               2.      Count II—Failure to Intervene

       In Count II, Robertson alleges that “[d]uring and after the arrest of Plaintiff Robertson,

Defendant individuals and police officers were aware or should have been aware that they

violated Plaintiff’s constitutional rights.” (Doc. No. 1 ¶ 38.) He further alleges that “Defendants

failed to protect and intervene to prevent the other Defendants from violating Plaintiff’s federally

protected rights.” (Id. ¶ 39.) UA Individuals argue that, even with the factually specific

allegations contained elsewhere in the complaint, this claim also suffers from insufficient group

pleading.

       To state a § 1983 claim on the basis of a failure-to-intervene, the plaintiff must allege that

each individual defendant “(1) ‘observed or had reason to know that [constitutional harm] would

be or was [taking place], and (2) . . . had both the opportunity and the means to prevent the harm

from occurring.’” Sheffey v. City of Covington, 564 F. App’x 783, 793 (6th Cir. 2014) (quoting

Turner v. Scott, 119 F.3d 425, 429 (6th Cir. 1997)). A defendant cannot be held liable, however,

unless there was “a realistic opportunity to intervene and prevent harm.” Wells v. City of

Dearborn Heights, 538 F. App’x 631, 640 (6th Cir. 2013) (quotation marks and citation

omitted).

       The Court agrees that Robertson’s grouped and conclusory allegations involving the

failure of “Defendants” to intervene are insufficient to meet the Iqbal/Twombly pleading

standard. Indeed, it appears evident from the remaining allegations that not all of the AU

Individuals were even present when Robertson was initially “pink-slipped” and, with respect to

those who were present, it is entirely unclear which defendants caused the commitment to take

place and which defendants failed to intervene when presented with a realistic opportunity to do

                                                15
     Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 16 of 25. PageID #: 201




so. Under these circumstances, the Court finds that Robertson has failed to state a claim for

failure to intervene under 42 U.S.C. § 1983. See, e.g., Daugherty v. Louisville-Jefferson Cty.

Metro. Gov’t, 495 F. Supp. 3d 513, 525–26 (W.D. Ky. 2020) (finding that group pleading of

defendants and conclusory allegations failed to state a claim for failure to intervene).

       Moreover, the Court questions the viability of such a claim, even with particularized and

non-conclusory pleading. In Bunkley v. City of Detroit, Mich., 902 F.3d 552, 565 (6th Cir. 2018),

the Sixth Circuit held that liability premised on a failure to intervene extends beyond claims of

excessive force. In so ruling, the court found that there was clear precedent for finding that

officers have a duty “to intervene to prevent an arrest not supported by probable cause.” Id. at

566 (citing Dist. of Columbia v. Wesby, --U.S.--, 138 S. Ct. 577, 590, 199 L. Ed. 2d 453 (2018)).

Similarly, in Smith v. Ross, 482 F.2d 33, 36 (6th Cir. 1973), the Court held that a police officer

“can be liable under § 1983 when by his inaction he fails to perform a statutorily imposed duty to

enforce the laws equally and fairly and thereby denies equal protection to persons legitimately

exercising rights guaranteed them under federal or state law.” But the rulings in Bunkley and

Ross cannot reasonably be extended to create a general duty of officers to intervene whenever

they may witness violations of an individual’s constitutional rights. See Glover v. Rivas, No.

2:19-cv-13406, 2021 WL 963936, at *6 (E.D. Mich. Mar. 15, 2021). The Court’s research has

failed to uncover support for the proposition that an officer can be held liable under § 1983 for

failing to prevent a civil commitment. For this additional reason, the claim is dismissed.

               3.      Count III—Federal Conspiracy

       In Count III, Robertson alleged that “Defendants conspired to deprive Plaintiff Robertson

of his federally protected rights[]” in violation of 42 U.S.C. § 1985. (Doc. No. 1 ¶ 42.) To plead a

                                                 16
      Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 17 of 25. PageID #: 202




violation of § 1985, a plaintiff must allege that the defendants conspired together for the purpose

of depriving him of the equal protection of the laws and committed an act in furtherance of the

conspiracy which was motivated by racial or other qualifying class-based discriminatory

animosity. Bass v. Robinson, 167 F.3d 1041, 1050 (6th Cir. 1999). “It is well-settled that

conspiracy claims must be pled with some degree of specificity and that vague and conclusory

allegations unsupported by material facts will not be sufficient to state such a claim.” Farmer v.

Reece, No. 3:19-cv-1189, 2020 WL 32512, at *2 (N.D. Ohio Jan. 2, 2020) (citations omitted).

        UA Individuals argue that Robertson has “failed to set forth any specific operative facts

in support of the most basic elements of these claims[:] the existence of a conspiracy, acts in

furtherance of the conspiracy and class-based animus.” (Doc. No. 17 at 6.) Beginning with the

class-based animus, UA Individuals are correct that Robertson has failed to allege that there was

a conspiracy motivated by Robertson’s membership in any protected class.7 For this reason

alone, the federal conspiracy claim is subject to dismissal.

        Indeed, the only factual allegations that suggest a class-based animus reference disability

and age discrimination. Robertson asserts that he was harassed and ridiculed by “Defendant

Deans, as well as other employees and students,” “based on his age and mental health disability

of anxiety.” (Doc. No. 1 ¶ 10.) Further, in one of the only somewhat specific factual allegations

addressing his conspiracy claims, Robertson alleges that Dr. Gspandl “wrongfully communicated

with” Dean Oldfield and that the two “unlawfully conspired to keep [Robertson] locked up in a

psychiatric hospital indefinitely.” (Id. ¶ 27.) Assuming the truth of these arguably conclusory

7
  Robertson argues that “‘class based[] animus’ means only that two or more parties acted together in unlawful
conduct.” (Doc. No. 14 at 6.). This is an incomplete definition, at best. Rather, class-based animus necessary to
support a federal conspiracy claim requires discriminatory animus motivated by membership in a recognized and
protected class. See Bass, 167 F.3d at 1050.
                                                       17
      Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 18 of 25. PageID #: 203




allegations, and further assuming that it can be inferred from these allegations that Robertson is

asserting a conspiracy based on disability animus, the federal claim still fails as a matter of law

because § 1985 does not cover claims based on disability-based discrimination.8 See Bartell v.

Lohiser, 215 F.3d 550, 559 (6th Cir. 2000) (noting that § 1985(3) “does not cover claims based

on disability-based discrimination or animus").9 This claim is also dismissed.

                  4.       Count VI—Rehabilitation Act of 1973

         At the outset, UA Individuals correctly observe that the Rehabilitation Act does not

impose liability on individuals. Lee v. Mich. Parole Bd., 104 F. App’x 490, 493 (6th Cir. 2004)

(“neither the ADA nor the [Rehabilitation Act] impose liability upon individuals”) (citing,

among authority, 29 U.S.C. § 794(b)). Accordingly, Robertson’s Rehabilitation Act claim

against UA Individuals is dismissed.

         In his complaint, Robertson asserts that his Rehabilitation Act claim against UA

“involves the same law and facts” as set forth in his now voluntarily dismissed claim under the

ADA. (Doc. No. 1 ¶ 63.) He further alleges that UA and others “knowingly and deliberately

violated the Rehabilitation Act of 1973 by failing to accommodate [his] disabilities under 29

U.S.C. § 504 et seq.” (Id.)



8
  Robertson insists that he has not raised an age discrimination claim, and a fair reading of the complaint suggests
that many of the references to age animus relate to allegations surrounding the previously dismissed OCR charge
and actions that precipitated the phone call to Baker and the resulting civil commitment. Nevertheless, if Robertson
were attempting to rest his § 1985 claim on age discrimination, it would fail as a matter of law. See Anderson v. Ky.
One Health, Inc., No. 3:17-cv-359, 2017 WL 4682431, at *5 (W.D. Ky. Oct. 17, 2017) (collecting cases finding that
age is not a class recognized and protected by § 1985).
9
 The remaining conspiracy-based allegations are either conclusory or rely on group pleading. (See Doc. No. 1 ¶¶
42–46.) Robertson argues that “[c]learly, when one looks at the group pled allegations, [he] is averring that [they]
were acting together to deprive [Robertson] of his constitutional rights.” (Doc. No. 14 at 6.) As previously noted,
group pleading does not meet the Iqbal/Twombly pleading standard for individual liability for civil rights violations,
nor does it satisfy the degree of specificity required for pleading a federal conspiracy. See Bass, 167 F.3d at 1050.
                                                         18
     Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 19 of 25. PageID #: 204




       Initially, UA argues that Robertson cannot maintain his Rehabilitation Act claim because

he fails to allege facts to support a finding that he requested and was denied a reasonable

accommodation. (Doc. 11 at 21, citing Shaikh v. Lincoln Mem’l Univ., 608 F. App’x 349, 363

(6th Cir. 2015) (“A publicly funded university is not required to provide accommodation to a

student under the ADA or the Rehabilitation Act until the student provides a proper diagnosis of

his claimed disability and specifically requests an accommodation.”) (quotation marks and

citation omitted)). Robertson counters by explaining that the “accommodation” he mentions in

his complaint refers to the right to have the university “at least consider [Robertson’s] disability

before it takes wrongful action against him.” (Doc. No. 14 at 9.) This appears to be just another

way of saying that Robertson was discriminated against on the basis of his disability. As such,

the Court finds it appropriate to treat Count VI as purporting to raise a disability discrimination

claim under the Rehabilitation Act.

       “Section 504 of the Rehabilitation Act provides that a qualified individual with a

disability shall not, ‘solely by reason of his or her disability, be excluded from the participation

in, be denied the benefits of, or be subjected to discrimination under any program or activity

receiving Federal financial assistance.’” Gohl v. Livonia Pub. Schs. Sch. Dist., 836 F.3d 672, 681

(6th Cir. 2016) (quoting 29 U.S.C § 794(a)). While both the Americans with Disabilities Act and

the Rehabilitation Act “require the challenged discrimination to occur because of disability,” . . .

[t]he Rehabilitation Act sets the higher bar, requiring plaintiffs to show that the defendant’s acts

were done ‘solely by reason of’ the disability.” Harrison v. City of Cleveland, No. 1:19-cv-2328,

2020 WL 6913489, at *3 (N.D. Ohio Nov. 23, 2020) (quotation marks and citation omitted).



                                                19
     Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 20 of 25. PageID #: 205




       UAL argues that Robertson’s complaint fails to successfully plead a claim under the

Rehabilitation Act because he does not allege that he was discriminated against solely because of

his disability. (Doc. No. 11 at 22.) Citing paragraph 17 of the complaint, UAL argues that

Robertson “alleges the UA law school ‘are discriminating [because of] my age.’” (Id., citing

Doc. No. 1 ¶ 17.) Robertson maintains that he has not raised an age claim in this lawsuit and that

the alleged disability discrimination at issue here—the civil commitment and the forcible

administration of anti-psychotic medication—is the basis for the present litigation. (Id. at 8, 9.)

Further, Robertson argues that many of the paragraphs in the complaint referencing age relate to

his previously dismissed OCR charge of age and disability discrimination. (Doc. No. 14 at 8.)

Robertson is correct that he has not raised a claim of age discrimination, and many of his age-

related allegations appear to reference past alleged age discrimination.

       Robertson further posits that he was not required to use the word “solely” when pleading

a claim under the Rehabilitation Act. (Doc. No. 14 at 8.) This may be true, but claims are set

forth through the pleading of factual allegations. Iqbal, 556 U.S. at 678 (The factual allegations

in the complaint need to be sufficient to give notice to the defendant as to what claims are

alleged, and the plaintiff must allege “sufficient factual matter” to render the legal claims

plausible). Here, the only factual allegations in the complaint support a finding, if believed, that

UAL discriminated against Robertson on the basis of his disability and his age. (See, e.g., Doc.

No. 1 ¶¶ 10, 17, 19.). This is fatal to his Rehabilitation Act claim against UAL and it is,

therefore, dismissed.




                                                20
      Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 21 of 25. PageID #: 206




     V. SUMMA DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS

        A.       Count III—Federal Conspiracy

        Summa Defendants also seek Rule 12(c) dismissal of all claims asserted against them.

Following Robertson’s voluntary dismissal of certain claims, the only remaining federal claim

against Summa Defendants is his federal conspiracy claim.10 This claim, as it relates to Summa

Defendants, must be dismissed for the same reasons it cannot survive as to the UA Individuals:

Robertson has not alleged (and cannot allege) that the conspiracy was motivated by his

membership in a recognized and protected class. See Bass, 167 F.3d at 1050.

        B.       Count VII—Invasion of Privacy

        In their opening brief, Summa Defendants argue that Robertson’s invasion of privacy

claim is time-barred because “[l]ibel and false light invasion of privacy claims based on

defamation are subject to a one-year statute of limitations period, that begins to accrue on the

first day of publication.” (Doc. No. 16 at 112, quotation marks and citations omitted). Robertson

insists, however, that a four-year statute of limitations applies because he has only alleged a

wrongful intrusion into one’s private affairs. (Doc. No. 20 at 5, citing Hidey v. Ohio State

Highway Patrol, 689 N.E.2d 89, 92 (Ohio Ct. App. 1996).)




10
  In his opposition brief, Robertson clarifies that he has not brought a claim against Summa Defendants under the
Rehabilitation Act. (Doc. No. 20 at 4.)


                                                       21
      Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 22 of 25. PageID #: 207




        But the allegations contained in Count VII do not support the conclusion that Robertson

has limited his pleading to a wrongful intrusion privacy claim. The entire substance of Count VII

is contained paragraphs 66–68 of the complaint, which provide in toto:

        Defendants wrongfully intruded upon [Robertson’s] solitude and private affairs.
        Defendants unlawfully made public disclosure of private facts.

        The intrusion and public disclosure of private facts would be highly offensive to a
        reasonable man.

        [Robertson] suffered damages because of the invasion of privacy.

(Doc. No. 1 ¶¶ 66–68, emphases added.) Because Robertson has clearly attempted to plead both

a wrongful intrusion and a false light claim, the shorter one-year statute of limitations applies and

the claim, as currently pled, is time-barred.11 See Murray v. Moyers, No. 2:14-cv-2334, 2015 WL

5626509, at *4 (S.D. Ohio Sept. 24, 2015). This claim is dismissed as time-barred.

        C.       Count X—Involuntary Commitment

        In Count X, Robertson alleges that Summa Defendants violated Ohio Rev. Code Chapter

5122 “by failing to comply with . . . the prerequisites to initiate an emergency commitment and

procedure during the commitment.” (Doc. No. 1 ¶¶ 76–78.) Specifically, Robertson claims that

Summa Defendants failed to discharge him within 72 hours of commitment, “failed to provide

him an evidentiary hearing, denied him counsel, denied him an independent psychiatric

examination, forced him to take antipsychotic medicine without a court order . . . and failed to

dismiss him after he requested to leave.” (Id. ¶ 78.)




11
   Summa Defendants also argue that Robertson has failed to set forth sufficient factual allegations to support a
claim for an invasion of privacy claim based on a wrongful intrusion. (Doc. No. 23 at 5–6.) The Court need not
reach this argument, raised for the first time in a reply brief.
                                                       22
        Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 23 of 25. PageID #: 208




          This claim fails, as a matter of law, because “the provisions of Ohio Rev. Code Chapter

5122 provide no private right of action.” Simpkins v. Grandview Hosp., No. 3:18-cv-309, 2019

WL 3083349, at *7 (S.D. Ohio May 17, 2019) (citing Russell v. Witham, No. 1:07-cv-2890, 2007

WL 4561609, at *3 (N.D. Ohio Dec. 21, 2007)), report and recommendation adopted in part,

rejected in part on other grounds, 2019 WL 3369440 (S.D. Ohio July 26, 2019). Instead, the

statute provides that the Ohio Department of Mental Health (“DMH”) may “adopt such rules as

are reasonably necessary to effectuate the provisions of this chapter.” Ohio Rev. Code § 5122.33.

Consistent with the statute, DMH has adopted a grievance mechanism whereby a patient may

challenge any statutory violations of the involuntary commitment process. See DMH Rule 5122-

14-11(D).12 “Accordingly, the appropriate course of action for [Robertson] to obtain redress is

through the grievance procedure.”13 Russell, 2007 WL 4561609, at *4. Robertson’s statutory

involuntary commitment claim is dismissed with prejudice.

          D.      Count XI—State Conspiracy

          In Count XI, Robertson alleges that “Dean Oldfield, University of Akron Law School and

Dr. Gspandl, among others, combined maliciously to unlawfully injure [Robertson] by denying

him release from the psychiatric hospital and forcing him to take psychiatric medicines.” (Doc.


12
     DMH Rule 5122-14-11(D) provides:
          Each inpatient psychiatric service provider shall have written policies and procedures for patient
          rights to include a grievance procedure, which shall provide for and maintain the basic human
          rights of all patients in accordance with Chapter 5122 of the Revised Code, including but not
          limited to sections 5122.27 to 5122.31 of the Revised Code, and in accordance with this rule.
13
   Robertson’s reference to Ohio public policy law and citation to Greenley v. Miami Valley Main. Contrs., Inc., 551
N.E.2d 981 (Ohio 1990), do not change this conclusion. In Greenley, the court recognized a limited exception to the
common law at-will employment doctrine in Ohio for employees terminated for reasons prohibited by public policy.
Id. at 986. There is nothing in that employment law case that gives this Court the authority to re-write an Ohio
statute to provide for a remedy that was not contemplated or provided for by the State legislature.


                                                         23
     Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 24 of 25. PageID #: 209




No. 1 ¶ 81.) The Court has permitted Robertson to voluntarily dismiss this claim as against UAL

and Dean Oldfield. (See Doc. No. 21 at 2.) Because Dr. Gspandl is the only defendant remaining

in this count, it cannot be sustained for this reason alone. See, e.g., Caiazza v. Mercy Med. Ctr.,

No. 2003CA181, 2014 WL 2466313, at *13 (Ohio Ct. App. May 27, 2014) (dismissing state law

conspiracy claim where only remaining party was dismissed and holding that “[a] claim for civil

conspiracy requires proof of a malicious combination of two or more persons to injure another in

person or property, in a way not competent for one alone, resulting in actual damages”)

(quotation marks and citation omitted).

       Dr. Gspandl also argues that this claim must be dismissed as time-barred. Because the

conspiracy claim is premised upon allegations of false imprisonment and/or medical negligence,

Dr. Gspandl suggests that the applicable statute of limitation for the claim is one year and

Robertson did not file his claim within one year of his civil commitment. (Doc. No. 16 at 15.)

Robertson disagrees and argues that a four-year statute of limitations applies because his state

civil conspiracy claim is tied to his invasion of privacy claim. (Doc. No. 20 at 11.)

       “Pursuant to Ohio law, a civil conspiracy claim standing alone cannot be the subject of a

civil action.” Torrance v. Rom, 157 N.E.3d 172, 192 (Ohio Ct. App. 2020) (citations omitted.)

“‘The general rule is that a conspiracy cannot be made the subject of a civil action unless

something is done which, without the conspiracy, would give a right of action.” Id. (quoting

Minarik v. Nagy, 193 N.E.2d 280 (Ohio Ct. App. 1963)). Here, Robertson has voluntarily

dismissed his false imprisonment claim, and the Court has determined that his invasion of

privacy claim, as pled, is time-barred. Additionally, Robertson has acknowledged that he is not

raising a medical malpractice claim. (Doc. No. 20 at 2–3.) Because civil conspiracy cannot

                                                 24
      Case: 5:20-cv-01907-SL Doc #: 24 Filed: 08/20/21 25 of 25. PageID #: 210




survive as a stand-alone claim, and there is no underlying claim to support it, it must be

dismissed for this additional reason.14

     VI. CONCLUSION

         For the foregoing reasons, Robertson’s motion to voluntarily dismiss (Doc. No. 21) is

GRANTED. The motions for judgment on the pleadings (Doc. Nos. 11, 16) are also GRANTED

IN PART. Because all claims are either voluntarily dismissed or dismissed with prejudice as set

forth herein, this case is closed.

         IT IS SO ORDERED.



Dated: August 20, 2021
                                                       HONORABLE SARA LIOI
                                                       UNITED STATES DISTRICT JUDGE




14
   Moreover, the allegations in the complaint fail to state a conspiracy claim. Like its federal counterpart, a civil
conspiracy under Ohio law “must be pled with some degree of specificity, and vague and conclusory allegations that
are unsupported by material facts will not be sufficient to state a claim.” Avery v. Rossford, Ohio Transp.
Improvement Dist., 762 N.E.2d 388, 395 (Ohio Ct. App. 2001). Robertson argues that he has sufficiently pled a
conspiracy under Ohio law because he has alleged that Dr. Gspandl “wrongfully communicated” with UAL and
Dean Oldfield and that, as a result, they must have conspired together. (Doc. No. 20 at 10–11, citing Doc. No. 1 ¶¶
27, 80.) But the fact that the two men communicated, standing alone, does not “nudge[]” his state law conspiracy
claim “across the line from conceivable to plausible[.]” See Twombly, 550 U.S. at 570.
                                                         25
